Case 1:20-cv-02050-KLM Document 1 Filed 07/14/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.:

DELORES BRENNAN,

       Plaintiff,

v.

WALMART INC.,

       Defendant.

______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiff Delores Brennan, by and through undersigned counsel, brings this Complaint and

Jury Demand against Defendant Walmart Inc. and states the following in support:

                                    NATURE OF ACTION

       Plaintiff Delores Brennan (“Brennan” or “Plaintiff”) has loyally served as an employee of

Defendant Walmart Inc. (“Walmart” or “Defendant”) for approximately thirty-five years. Plaintiff

brings this action for damages against Walmart as a result of Walmart’s discrimination against her

because of her mental disability, and Walmart’s refusal to accommodate said disability, in

violation of the Americans with Disabilities Act of 1990, Pub. L. No. 101-336, 104 Stat. 328

(1990)(42 U.S.C. ch. 126 § 12101, et seq.), as amended (“ADA”).

                                           PARTIES

       1.      Plaintiff worked as an employee of Walmart and is a resident of Colorado.
Case 1:20-cv-02050-KLM Document 1 Filed 07/14/20 USDC Colorado Page 2 of 8




        2.         Plaintiff is a member of a protected class of individuals as defined by ADA § 12102.

Specifically, Plaintiff suffers from a qualifying mental disability that substantially impacts major

life activities.

        3.         Defendant is an employer as defined by ADA § 12111.

        4.         Defendant is a Foreign Corporation registered in Delaware with a principal office

located at 708 SW 8th Street, Bentonville, Arkansas 72716.

        5.         Plaintiff worked at various Walmart stores in Colorado, including store #5370 in

Longmont, Colorado.

        6.         Defendant employed more than 500 employees during Plaintiff’s employment.

                                    JURISDICTION AND VENUE

        7.         Jurisdiction is asserted pursuant to the ADA. Jurisdiction is proper in this Court

pursuant to 28 U.S.C. § 1331.

        8.         Jurisdiction is also proper pursuant to 28 U.S.C. § 1332 in that Defendant is a

citizen of a foreign state and the amount in controversy exceeds $75,000.00.

        9.         This Court has personal jurisdiction over Defendant pursuant to C.R.S. § 13-1-124

because Defendant transacts business in the State of Colorado.

        10.        Venue is proper pursuant to 28 U.S.C. §1391(b)(2), as the Defendant conducts

business within this District and the acts alleged by Plaintiff occurred in this District.

                                   ADMINISTRATIVE HISTORY

        11.        Plaintiff has timely and properly exhausted her administrative remedies by dual

filing an initial Charge of Discrimination alleging disability discrimination on March 7, 2019 with




                                                    2
Case 1:20-cv-02050-KLM Document 1 Filed 07/14/20 USDC Colorado Page 3 of 8




the Colorado Civil Rights Division (“CCRD”) and the Equal Employment Opportunity

Commission (“EEOC”), Charge No. FE2019886950 / 32A-2019-00387.

        12.     This lawsuit is timely filed within ninety (90) days after Plaintiff’s receipt of the

Notice of Right to Sue from the CCRD served electronically on April 15, 2020.

        13.     Upon information and belief, Plaintiff has not yet received a Notice of Right to Sue

from the EEOC because of delays associated with Covid-19.

                                   FACTUAL ALLEGATIONS

        14.     Plaintiff incorporates the preceding allegations by reference as if fully stated herein.

        15.     Walmart hired Brennan on February 28, 1984 as a UPC Associate in Texas.

        16.     Brennan performed her job duties satisfactorily and received various promotions

into managerial roles during her thirty-five-year tenure at Walmart.

        17.     Walmart employed Brennan in various positions, including Cashier, Department

Manager, Office Specialist, Claims Associate, Softlines Stocker, Competition Shopper, Store

Manager, and Shift Manager/Co-Manager.

        18.     Over the past ten years, Brennan worked at several Walmart stores in Northern

Colorado in various positions.

        19.     Brennan suffers from anxiety and depression, a mental health disability.

        20.     While typically manageable, Brennan at times will have significant issues triggered

by her depression and anxiety that result in fatigue, disruptive behavior, loss of motivation, and

difficulty in social settings.

        21.     Extreme pressure in the workplace can trigger Brennan’s anxiety and depression,

which at times make it difficult to perform daily activities, including various job-related tasks.



                                                   3
Case 1:20-cv-02050-KLM Document 1 Filed 07/14/20 USDC Colorado Page 4 of 8




        22.     Brennan performed her job duties without significant issues related to her mental

health disability for years.

        23.     Beginning September 26, 2009, Brennan worked as a Shift Manager/Co-Manager

at Store #953, and then returned to Store #905 as an Office Associate on March 28, 2015.

        24.     In January 2018, Walmart informed Brennan and other employees that it intended

to undergo significant restructuring throughout its stores.

        25.     At that time, Walmart advised Brennan that it would determine whether she would

retain her current position, be demoted, or be terminated from Walmart.

        26.     Walmart also advised other similarly situated employees of the restructuring and

forthcoming employment decisions.

        27.     Walmart retained Brennan along with seven other similarly situated employees

while terminating other employees.

        28.     On February 3, 2018, Walmart transferred Brennan to Store #5370 in Loveland to

work as a Shift Manager/Co-Manager.

        29.     While at Store #5370, Walmart temporarily assigned Brennan to the position of

Store Manager.

        30.     In March 2018, Walmart issued Brennan her yearly evaluation with an exceeds

expectation rating.

        31.     During May 2018, Walmart transferred Amy Denney (“Denney”) to Store #5370

to serve as Store Manager, and Brennan returned to her Shift Manager/Co-Manager position.

        32.     During the transition and restructuring, Walmart placed significant pressure on its

employees.



                                                 4
Case 1:20-cv-02050-KLM Document 1 Filed 07/14/20 USDC Colorado Page 5 of 8




        33.       This additional pressure resulted in Brennan suffering from triggers associated with

her anxiety and depression.

        34.       During August and September 2018, work expectations continued to increase at

Walmart and Brennan began having significant issues with her mental health.

        35.       On or about September 17, 2018, Brennan requested a reasonable accommodation

by asking Robert Trujillo (“Trujillo”), Market Manager, if she could step down to an hourly

position where she could work less hours and decrease her stress.

        36.       Trujillo initially agreed to Brennan’s request but then later retracted his decision.

        37.       Trujillo wanted Brennan to remain in her position because of the upcoming busy

season and requested that she wait until January 2019 to step down to a position with less

responsibility.

        38.       Walmart refused to accommodate Brennan’s request to step down to an open,

hourly position.

        39.       On September 24, 2018, Brennan requested a medical leave of absence to address

her mental health.

        40.       In January 2019, Brennan sought to return to an open position at Walmart once she

was released to work on January 14, 2019.

        41.       Brennan contacted human resources and requested that she be allowed to return to

work in a lesser position with reduced duties and hours so that she could better manage her mental

health disability.




                                                    5
Case 1:20-cv-02050-KLM Document 1 Filed 07/14/20 USDC Colorado Page 6 of 8




       42.      Sedgwick, Walmart’s agent and leave of absence manager, offered Brennan a

reasonable accommodation to move to a non-managerial position and waived any transfer

requirements.

       43.      After requesting a demotion, Lisa Stanco (“Stanco”), the Market Human Resources

Manager, and Trujillo denied Brennan’s request for a demotion and refused to allow Brennan to

transfer to another market.

       44.      Brennan sought to appeal the decision of the market team on January 14, 2019.

       45.      Thereafter, Brennan applied to four open positions for which she was qualified.

       46.      On or about January 24, 2019, Brennan interviewed for an open position as

Department Manager at Store #905.

       47.      On or about January 28, 2019, Rick Caputa, Store Manager #905 declined to hire

Brennan because allegedly he felt it would be uncomfortable to work with a former salaried

manager.

       48.      Walmart refused to allow job reassignment as a potential reasonable

accommodation for Brennan despite Brennan’s numerous attempts.

       49.      Brennan then contacted the Walmart ethics hotline about the discriminatory

conduct on or about February 13, 2019, with a follow up email on March 3, 2019. Walmart failed

to provide Brennan with a response to her inquiry.

       50.      Brennan submitted additional applications to open positions between March and

June 2019, but all were denied.

       51.      Despite Brennan’s numerous attempts to return to Walmart in open positions at

various locations, Walmart continued to block Brennan’s requests.



                                                6
Case 1:20-cv-02050-KLM Document 1 Filed 07/14/20 USDC Colorado Page 7 of 8




          52.   Upon information and belief, Walmart continues to keep Brennan on an unpaid

leave of absence and has not terminated Brennan’s employment.

          53.   Brennan remains a Walmart Associate and is eligible to apply for open positions,

yet Walmart refuses to allow her to return to work in any capacity.

          54.   As such, Brennan has been unable to earn wages from Walmart for over 18 months

despite qualifying for numerous open positions.

                                 FIRST CAUSE OF ACTION
                            Disability Discrimination - ADA § 12112

          55.   Plaintiff incorporates the preceding allegations by reference as if fully stated

herein.

          56.   Defendant is an employer as that term is defined under the ADA.

          57.   Brennan suffer from a mental disability that substantially impact major life

activities for Brennan and is a qualifying disability under the ADA.

          58.   Defendant knew that Plaintiff suffered from a qualifying disability and was disabled

pursuant to the ADA.

          59.   Defendant has willfully and intentionally subjected Brennan to disability

discrimination by refusing to provide her the requested reasonable accommodations of demotion

and reassignment when she applied for numerous open positions for which she was qualified.

          60.   Defendant knew its actions violated the ADA, or in the alternative, it acted

recklessly indifferent in that regard.

          61.   As a direct and proximate result of the foregoing actions and conduct of Walmart,

Brennan has suffered, and will continue to suffer, economic damages including loss of back wages,

front wages, and benefits, as well as non-economic damages including pain and suffering,


                                                  7
Case 1:20-cv-02050-KLM Document 1 Filed 07/14/20 USDC Colorado Page 8 of 8




humiliation, mental anguish, and inconvenience. Brennan also seeks attorney’s fees, costs and

expenses, and other damages to be determined at trial.

                                          JURY DEMAND

       Plaintiff requests a trial to a jury on all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Delores Brennan prays for judgment against Defendant Walmart

Inc. in an amount to be determined at trial, pre-judgment and post-judgment interest, costs and

expert witness fees, attorney’s fees, and for such other and further relief as provided by statute and

that the Court may deem proper.


Dated: July 14, 2020.

                                                Respectfully submitted,

                                                /s/Andrew C. Quisenberry
                                                Andrew C. Quisenberry, Esq.
                                                BACHUS & SCHANKER, LLC
                                                101 West Colfax Avenue, Suite 650
                                                Denver, CO 80202
                                                Telephone: 303.893.9800
                                                Facsimile: 303.893.9900
                                                Andrew.Quisenberry@coloradolaw.net

                                                Attorney for Plaintiff




                                                    8
